Case 2:20-cv-00078-JRG Document 101 Filed 03/31/21 Page 1 of 2 PageID #: 3595




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

CELLULAR COMMUNICATIONS                          §
EQUIPMENT LLC,                                   §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §   CIVIL ACTION NO. 2:20-CV-00078-JRG
                                                 §
HMD GLOBAL OY,                                   §
                                                 §
               Defendant.                        §

                                            ORDER

       Before the Court is Plaintiff Cellular Communications Equipment LLC (“CCE”) and

Defendant HMD Global Oy’s (“HMD”) Joint Motion to Dismiss (the “Motion”). (Dkt. No. 100).

In the same, CCE and HMD move to dismiss the claims asserted by CCE against HMD with

prejudice and the claims asserted by HMD against CCE without prejudice. See Fed. R. Civ. P.

41(a)(2). Having considered the Motion, the Court is of the opinion that the same should be and

hereby is GRANTED.

       Accordingly, it is ORDERED that all claims asserted by CCE against HMD are

DISMISSED WITH PREJUDICE and all claims asserted by HMD against CCE are

DISMISSED WITHOUT PREJUDICE. It is further ORDERED that each party shall bear its

own attorneys’ fees, costs of court, and expenses. The Court retains jurisdiction to enforce the

terms of the parties’ settlement agreement. All pending requests for relief not expressly granted

herein are DENIED AS MOOT.

       The clerk is directed to CLOSE the above-captioned matter.
Case 2:20-cv-00078-JRG Document 101 Filed 03/31/21 Page 2 of 2 PageID #: 3596




   So Ordered this
   Mar 30, 2021




                                      2
